            Case 1:20-cv-04928-PAE Document 34 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    RALF HARTMANN,

                                         Plaintiff,                        20 Civ. 4928 (PAE)
                          -v-
                                                                                  ORDER
    AMAZON.COM, INC. and AMAZON DIGITAL
    SERVICES LLC,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

          On December 15, 2020, defendant filed a motion to dismiss the complaint under Rule 12

of the Federal Rules of Civil Procedure. Dkt. 31. Under Rule 15(a)(1)(B), a plaintiff has 21

days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of

course.

          Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

January 5, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by January 26, 2021, defendant shall: (1) file an answer; (2) file a new motion to dismiss;

or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed

motion to dismiss.1

          It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by January 5, 2021. Defendant’s reply, if any, shall be

served by January 19, 2021. At the time any reply is served, the moving party shall supply the




1
 If defendant files a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendant’s reply, if any, will be due seven days
after that.
         Case 1:20-cv-04928-PAE Document 34 Filed 12/16/20 Page 2 of 2




Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 16, 2020
       New York, New York




                                                 2
